         Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 1 of 11 PageID: 1



     20 18R000036/ADL/CD/KD


                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

       UNITED STATES OF AMERICA

             v.                                    :   CRIMINAL NO.

       YOUNG JIN SON                               :   18 U.S.C. § 1344
           a/k/a “Joshua Son”                          18 U.S.C. § 1343
                                                       18 U.S.C. § 2
                               Defendant


                                       INFORMATION

            The defendant having waived in open court prosecution by indictment,

      the United States Attorney for the District of New Jersey charges:

                                Relevant Individuals and Entities

1.    At all times relevant to this Information:

      a. Defendant YOUNG JIN SON, a/k/a “Joshua Son” (“SON”) was a real estate

broker who participated in the sale of multiple properties located in the State of New

Jersey through fraudulent short sales, which were purchased in the names of others

and then sold thereafter at a substantial profit (the “Short Sale Properties”).

      b. Victim Bank 1 was a federally regulated national banking association, the

accounts of which were then insured by the Federal Deposit Insurance Corporation,

making it a “financial institution” as that term is defined in Title 18, United States

Code, Section 20. Victim Bank 1 held liens on various Short Sale Properties.
  Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 2 of 11 PageID: 2



                               The Short Sale Process

     2.     A “short sale” typically referred to situations in which a house

owner obtained a mortgage loan from a lender to buy or refinance a house,

could not make the loan payments owed, sought to end those payments by

selling the house for less than the outstanding mortgage loan amount, and

asked the lender to accept the reduced sales price of the house in full

satisfaction of the mortgage loan. Such transactions were called “short sales”

because the actual market value of the house (and, therefore, the price at

which the house owner could sell it on the open market) was less than the

amount owed by the house owner to the lender. By cancelling the loan for less

than the loan amount still owed, the lender accepted a “short” payment

amount from the house owner.

     3.     Because the lenders have the legal right to collect the full loan

amount, a short sale (and resulting cancellation of the mortgage loan) required

the lender’s approval.

     4.     As part of the sale approval process, lenders typically required

house owners and their agents to document the house owner’s financial

hardship and inability to continue making loan payments, as well as the actual

fair market value at which the house could then be sold. To accomplish this,

house owners were required to document their finances, and affirm that the

proposed short sale was an “arm’s-length” transaction; that is, one in which

there was no undisclosed relationship between the house owner selling the

home and the person or entity buying it from the house owner (other than the



                                         2
  Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 3 of 11 PageID: 3



short sale itself). Lenders also often required house owners to affirm that there

were no side agreements with other parties that were unknown to the lender.

     5.         Before approving a short sale, lenders also typically required the

house owner to engage a realtor to market the property through a multiple

listing service (“MLS”) to ensure that the residence was sold for actual market

value so that the lender’s losses on the short sale were minimized.

     6.         In addition, when selling their houses, house owners were required

to sign HUD- 1 Settlement Statements. A HUD- 1 Settlement Statement was a

standardized form used for residential real estate transactions that itemized

the receipt and disbursement of funds to a buyer and seller. At closing, the

buyer, house owner seller, and settlement agent certified that the information

contained in the HUD- 1 Settlement Statement was true and correct. Lenders

and their servicers relied on the HUD- 1 Settlement Statement when approving

a short sale.

     7.         The documentation, affirmations, and information described in

paragraphs 4, 5, and 6, above, were material to lenders’ short sale approval

decisions.

                                  The Fraudulent Scheme

     8.         Between in or about April 2012 and in or about August 31 2017,

defendant SON and others known and unknown, illegally obtained more than

approximately $1,987,000 by fraudulently inducing multiple lenders (the

“Victim Banks”), including Victim Bank 1, to approve short sales of Short Sale




                                            3
  Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 4 of 11 PageID: 4



Properties for amounts substantially below what those properties were then

worth, in the manner and using the means detailed below.

                            Goal of the Fraudulent Scheme

     9.     The goal of the fraudulent scheme was for SON and others (“Co

Schemers”) to enrich themselves by fraudulently deceiving lenders in

connection with Short Sale Properties.

                   Manner and Means of the Fraudulent Scheme

     10.    It was a part of the scheme that defendant SON and one or more

Co-Schemers identified multiple residential properties in New Jersey to be used

as Short Sale Properties.

     11.    It was a further part of the scheme that defendant SON sold, and

caused others to sell, Short Sale Properties.

     12.    It was a further part of the scheme that, without the knowledge or

authorization of multiple lenders (including Victim Bank 1), defendant SON

and one or more of his Co-Schemers:

            (a)    caused materially false hardship letters and hardship

                   affidavits purportedly signed by short sale sellers to be

                   submitted to Victim Banks in connection with the Short Sale

                   Properties. The purpose of these submissions was to

                   mislead the Victim Banks about the ability of house owners

                   to repay their loans;




                                           4
Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 5 of 11 PageID: 5



         (b)   caused “straw buyers” to purchase Short Sale Properties to

               allow a Co-Schemer to secretly maintain control of those

               properties;

         (c)   Caused Victim Banks (including Victim Bank 1) to be misled

               about the actual value of the Short Sale Properties by:

                     (i)     damaging drywall, removing appliances, and

                             otherwise negatively impacting the cosmetic

                             appearance of the Short Sale Properties to lower

                             their apparent value;

                     (ii)    preventing legitimate, higher offers to be made

                             for Short Sale Properties, or when made,

                             communicated to Victim Banks. This was done

                             by (among other things) artificially limiting the

                             time Short Sale Properties were listed on an MLS

                             and misrepresenting to potential third party

                             buyers that these properties were unavailable for

                             sale;

                     (iii)   obtaining quit claim deeds from various house

                             owners to prevent the purchase of those

                             properties by third parties that were not Co

                             Schemers;

                     (iv)    concealing resales of Short Sale Properties for

                             amounts significantly higher than Victim Banks



                                      5
  Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 6 of 11 PageID: 6



                               had been defrauded into believing the Short Sale

                               Properties were worth. At times, those higher

                               resale prices had been agreed to by a Co

                               Schemer and third party buyer even before the

                               Victim Bank had relinquished control over a

                               Short Sale Property;

            (d)   used false HUD-1 Settlement Statements to hide various side

                  deals with, and other secret disbursements made to, a Co

                  Schemer in connection with the sales of the Short Sale

                  Properties; and

            (e)   caused a portion of the profits fraudulently obtained through

                  the resale of Short Sale Properties to be disbursed to one or

                  more bank accounts and, at times, to be split among one or

                  more Co-Schemers, including defendant SON, other house

                  sellers, realtors and others.

     13.    It was further a part of the fraudulent scheme that defendant SON

sent and received emails from various Co-Schemers pertaining to their illegal

activities, and that a Co-Schemer maintained handwritten and computer

generated records detailing specific aspects of the fraud concerning particular

Short Sale Properties.




                                        6
  Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 7 of 11 PageID: 7



                                   COUNT ONE
                                  (BANK FRAUD)


     14.     Paragraphs 1 through 13 of this Information are realleged and

incorporated herein.

     15.     On or about July 17, 2014, in Bergen County, in the District of

New Jersey and elsewhere, the defendant

                               YOUNG JIN SON
                              a/k/a “Joshua Son”

did knowingly and willfully execute and attempt to execute a scheme and

artifice to defraud Victim Bank 1, and to obtain monies, funds, credits, assets,

or other property owned by, and under the custody or control of, Victim Bank

1, by means of materially false or fraudulent pretenses, representations and

promises, that is, defendant SON misrepresented and caused to be

misrepresented to Victim Bank 1 the actual resale value of the Short Sale

Property located at 77 Lakeview Street, River Edge, New Jersey.

   In violation of Title 18, United States Code, Sections 1344 (1) and (2) and

Section 2.




                                        7
  Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 8 of 11 PageID: 8



                            COUNT TWO
           (WIRE FRAUD AFFECTING A FINANCIAL INSTITUTION)


     16.    Paragraphs 1 through 13 of this Information are realleged and

incorporated herein.

     17.    On or about October 16, 2012, in Bergen County, District of New

Jersey and elsewhere, the defendant,

                               YOUNG JIN SON
                              a/k/a “Joshua Son”

having devised and intending to devise a scheme and artifice to defraud Victim

Bank 1, and to obtain money or property from Victim Bank 1 by means of false

and fraudulent pretenses, representations, or promises, knowingly caused to

be transmitted by means of a wire communication in interstate and foreign

commerce any writing, sign, signal, picture and sound for the purpose of

executing such scheme and artifice; that is, an e-mail from defendant SON at

********7gmai1.com to a Co-Schemer referring to a property located at 114

Pershing Road, Englewood Cliffs, New Jersey.

      In violation of Title 18, United States Code, Section 1343 and Section 2.




                                        8
  Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 9 of 11 PageID: 9




                         FORFEITURE ALLEGATIONS

      1.    As the result of committing the offenses constituting a specified

unlawful activity as defined in 18 U.S.C.     § 1956(c)(7), as alleged in this
Information, the defendant,

                                 YOUNG JIN SON
                                a/k/a “Joshua Son”

shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 982(a)(2), all property, real and personal, that constitutes or is derived

from proceeds traceable to the commission of the offenses charged in Counts

One and Two of this Information, and all property traceable thereto, including

but not limited to at least $250,000, but not more than $350,000.00 in United

States currency.

                             Substitute Assets Provision

      2.    If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

             a.    cannot be located upon the exercise of due diligence;

            b.     has been transferred or sold to, or deposited with, a third

                   person;

             c.    has been placed beyond the jurisdiction of the Court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which cannot be

                   subdivided without difficulty;




                                          9
 Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 10 of 11 PageID: 10



it is the intent of the United States, pursuant to 21 U.S.C.   § 853(p), as
incorporated by 28 U.S.C.   § 246 1(c), to seek forfeiture of any other property of
the defendant up to the value of the above forfeitable property.




                                              Craig Car€nito
                                              United States Attorney




                                         10
Case 2:19-cr-00395-WJM Document 1 Filed 05/30/19 Page 11 of 11 PageID: 11
